 INTERNATIONAL BROTHERh OOD OF ELECTRICAL WORKERS 143by the Act,a danger of their commission in the future is to be anticipated from thepast conduct.The, preventive purposes of the Act will be thwarted unless theremedial order is coextensive with the threat.In order therefore to make effectivethe interdependent guaranties of Section 7 of the Act and to prevent a recurrenceof unfair labor practices,Iwill recommend that the Respondent Mead AtlantaPaper Company cease and desist from infringing in any manner upon the rightsguaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon,the entire record inthe case, I make the following:CONCLUSIONS of LAW1.By discriminating in regard to the hire and tenure of employment of TedMoore, thereby discouraging membership in Atlanta Printing Specialties and PaperProducts Union#527, International,Printing- Pressmen and Assistants'Union ofNorth America,AFL-CIO,Respondents have engaged in,and are engaging inunfair"labor practices within the meaning"of Section 8 (a) (3) of the Act.2.By the foregoing conduct,by interrogating employees concerning their ownand other employees'union membership,interests,and activities,by threateningemployees with discharge,the closing of the plant and the withdrawal of existingemployee benefits in the event of continued union activity or the selection of aunion` as their collective-bargaining representative,and by preparing,distributing,and soliciting employee signatures to, - form letters revoking the employees' unionmembership and authorization, for the Union to represent them,16 the Respondentshave,interfered with, restrained,and-coerced the employees in the exercise of rightsguaranteed in Section7 of the Actand thereby have engaged in and are engagingin unfair labor practices within the meaning of Section 8 (a) - (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.4.The Respondents have not engaged in unfair labor practices by dischargingJohn E. Williams.[Recommendations omitted from publication.]16This applies only,to Respondent Mead Atlanta Paper Company.International Brotherhood of Electrical Workers, AFL-CIO, andInternationalBrotherhood of Electrical-Workers,,Local 5,AFL-CIO [Franklin Electric Construction Company and I7til-ities Line-Construction Company,Inc.]andSherman T. Rock.Case No. 6-CC-145. July 24, 1958,DECISION AND ORDEROn January 31,1958, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent International Brotherhood of ElectricalWorkers,Local 5, AFL-CIO, had, and that the Respondent InternationalBrotherhood of Electrical Workers, AFL-CIO, had not, engaged incertain unfair labor practices and recommending that the Respond-ent Local cease and desist- from the unfair labor practices found andtake certain affirmative action, as- set forth in the copy of the Inter-mediate Report attached- hereto.Thereafter the General Counsel andthe Respondent Local filed exceptions to the Intermediate Report andbriefs in support thereof.The Respondent International filed a briefin support of that part of the Intermediate Report which found nounfair labor practices by the Respondent International.121 NLRB No. 26. 144DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthe case, and finds merit in certain of the General Counsel's exceptions.Accordingly, the Board adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the additions and modifica-tions discussed hereinafter.1.The Trial Examiner found that the incident affecting the Bellheadquarters building was, and that, the similar incident involvingUtilities Line Construction Company, was not, unlawful.We agreewith the former finding, but not with the latter.On June 26,1957, assistant business manager Hackett of RespondentLocal 5, spoke to Utilities line construction foreman, Smith, a permitman of Local 5, and told him in substance that his crew was to quit theBell Telephone McKeesport job at the close of the day, and awaitfurther instructions.Without consulting his superiors, Smith trans-mittedHackett's message to his crewmen. Subsequently, Hackett-telephoned Smith and told him to report with his crew to anotherjob of Utilities located at Wilkinsburg, Pennsylvania. Smith relayedthese instructions to his crew.He also telephoned Fry, the generalforeman on the Wilkinsburg job, and told him of Hackett's instruc-tions to report to Wilkinsburg.Fry said all right.On these facts,the Trial Examiner inferred that Smith "was acting pursuant toinstructions and directions from his superior, Skip Fry."We do notagree with this inference of the Trial Examiner.The incident at Utilities and that at Bell headquarters occurreda day apart.They were both obviously aimed at achieving the sameobjectives: forcing Bell to discontinue contracting with nonunionconcerns for the erection of telephone poles and insuring that themaintenance work in the new Bell headquarters would be performedby members of Local 5. The technique used and the results achievedin both cases were substantially identical.A union official' instructedthe foreman, who owed allegiance to the Union, to shut down thejob; the foreman passed the instructions to the rank and file; theforeman and the crew quit the job. The only difference between whathappened at Bell and at Utilities was that in the latter case,afterSmith had relayed to his crewmen the instructions of the union officialto stop working, andafterthe men had quit work, Smith telephonedFrv and verified that it was all right for him and his crew to reportto the Wilkinsburg job.'This expression of acquiescense by Fry in1 Smithtestified that he"just told Skip Fry that the union man said to come over. . .I toldhim that,he said all right "In the incidentat theBell headquarters,after the men had quit work on instructionsfrom Foreman Eicheldinger,the latter called Franklin'sVice President Hodgdon and in-formed him that the men had left the job at the request of Henry Wolfe,assistant bust- INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 145the transfer does not warrant a finding that Smith acted throughout asthe agent of Fry. Smith's own testimony is that he acted as he didsimply because he felt bound to cooperate with the request of anofficial of his union 2Further, Skip Fry was not Smith's superioron the McKeesport job. Field Superintendent Belt was his supervisoron that job and Belt gave him no instructions to quit.Moreover, onbeing assigned to the McKeesport job Smith had been told by hissuperiors to accept his work orders from Painter, supervising con-struction foreman for Bell in the McKeesport district.Painter hadadditional work available for Smith and his crew on June 26 andnever- consented, indeed was not even asked to consent, to the removalof the Smith crew:By his expression "all right" when told of Hackett's instruction toSmith's crew to report to Wilkinsburg, Fry, who was supervising thatjob, appears to have indicated nothing more than that if the men re-ported he would put them to work.There is absolutely nothing in hisanswer or in his other conduct to warrant the inference that he ap-proved, or that he had any authority to approve, the removal ofSmith's men from the Bell job, much less that he had instructed`Smithto act as the latter did.Smith's own testimony, as pointed out above,gives no support to this theory of the Trial Examiner, and neitherHackett nor any official of Utilities, including Fry, testified.Uponall the evidence we find, contrary to the Trial Examiner, that, as in thecase of the similar Bell headquarters incident, Foreman Smith actedas an instrumentality and agent of Local 5 rather than as foreman forUtilities when he ordered the electricians under his supervision toleave the Bell McKeesport job.We further find that an object ofsuch work stoppage was to force or require Bell to cease doing businesswith nonunion contractors, and that by its conduct at Utilities theRespondent Local 5 violated Section 8 (b) (4) (A) of the Act.2.We agree with the Trial Examiner, for the reasons stated in hisReport, that the Respondent International was not responsible forviolations of Section 8 (b), (4) (A) of the Act committed by its Local5.Member Jenkins dissenting would find the International respon-sible for such conduct upon either of two theories:' (1) that the Localismerely an administrative arm of the International and has neither"apparent autonomy or separate existence"; and (2) that by the state-ness manager of Local 5.He asked Hodgdon if the men could be given work elsewhere.Hodgdon assigned some of the mento other jobs.The TrialExaminer did not find inthis actionby Hodgdon evidence that Eicheldinger was acting as the Company's agentin transmitting Instructions from Wolfe.2 Smith testified :TRIALEXAMINER:What authority did Mr Hackett have to tell you what to do?The WITNESS: Well, he didn't actually tell him, [sic]but working in this local,I'm in here onpermit, sowe cooperate with their request, it's usually carriedout.So,working inhis local, he said to go over there, so I went.487926--59-vol. 121-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDments of Representative Johnson the International ratified the actionsof Local 5.The overwhelming weight of judicial authority, including theSupreme Court of the United States, is that a local union is a legalentity apart from its international and that it is not a mere branch orarm of the latter.3That too has been the position of the Board .4 Ifthe local in this case is merely an administrative arm of the IBEWInternational, the Board has been in error all these years in requir-ing the locals of the IBEW as well as of other international unionscomply with the filing requirements of Section 9 (f), (g), and (h) ofthe Act.'And if locals are only "administrative arms," and not sepa-rate entities, they are probably incapable of withdrawing from theirinternationals, as for example, when the internationals are ousted from,the AFL-CIO.operations of its constituent locals.But that regulation is rarely so,complete as to make the local merely a branch of the international."In the main these provisions [of International's constitution ands Coronado Co. V. United Mine Workers,268 U. S. 295,299;United Mine Workers v.Coronado Co.,259U. S. 344, 393;United ConstructionWorkers v.Hai8lip Baking Com-pany,223 F. 2d 872(C.A. 4), cert. denied 350 U. S. 847;DiGeorgto Fruit Corpora-tionv.N. L. R. B.,191 F. 2d 642 (C. A, D. C);PennsylvaniaMining Co v. United Mine-Workers,28F. 2d 851 (C. A. 8), cert.denied 279 U.S. 841;MileBranch Coal Co., v_United Mine Workers(D. C., D. C.),42 LRRM 2169(May 20,1958);Amel Newman Co. v.Sheet Metal Workers(D. C., Minn.),37 LRRM 2058(Oct. 21,1955) ;Adamson v.UnitedMine Workers,3 Utah2d 377,277 P. 2d922;Ford v. United Brotherhood of Carpenters,.315 P. 2d299 (Wash.) ;Harker v.McKissock, 7N. J. 328, 81 A.2d 480;De Maio v. Local80-A, United Packinghouse Workers,29 N. J.Super.341, 102 A.2d 480;Seidner v. Fish,131 Misc. 203, 226 N. Y. S. 411.The statement in the dissent which seems to implythatin theGonzales,case, (142Cal.App. 2d207) an international was held responsible for the conduct of a localin expelling a member from membership, although the international was neither aware ofnor ratified such conduct is based on a misreading of the court decision.In that case,an international representative filed charges against Gonzales pursuant to which thelatter was tried by a trial committeeof thelocal lodge for allegedly circulating a falseofmalicious statement concerning the International representative.The trial com-mittee found him guilty but the local membershipvotedagainst accepting this verdict.At a subsequent meeting of the local,the membership rescinded the previous decision andvoted to findGonzales guilty.Gonzales appealed to the international president on theground that the rescission action was unconstitutional.The international president onappeal upheld the conviction,but modified the penalty from expulsion to a fine of $500,and an apology to the international representative who had preterred the charges againstGonzales.The international executive council sustained the action of the internationalpresident on final appeal.The State court heldthat theinternational president and theexecutive council had violated the international's constitution in imposing an apologyrequirement on Gonzales as a condition of avoiding expulsion.The State court also heldthatthe local had violated the international and local constitutions in rescinding theoriginalnot guilty verdict.It is thus apparentthat boththe international and thelocal by their separate acts had combinedunlawfullyto expel Gonzales from membership.The case is therefore no possibleauthority for the proposition that aninternational isresponsiblefor the conductof its locals.*E. g , International Longshoremen's and Warehousemen'sUnion, et at. (Sunset Lineand Twine Company),79 NLRB 1487;National Union of MarineCooksand Stewards, et at.(Irwin-Lyons LumberCompany),87 NLRB 54;General Electric Company,94 NLRB1260.Cf.BayCountiesDistrict of Carpenters (United Slate,Tile & Composition Roofers),117 NLRB 958.5 OsbrinkManufacturingCompany,106NLRB 16, enfd.218 F.2d 341 (C. A. 9), cert.denied 349 U. S. 928. INTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS 147local's by-laws] delineate the jurisdiction of the confederation andthe affiliated units with reference to collective bargaining, membershipand discipline, assessments for the common cause, participation of thelocal units in the affairs of the association, and the regulation of thelocals. . . .These provisions lay restraints upon the activities of thelocal union, but they do not deny its separate existence and make of ita mere `administrative arm' of National." 6By the reasoning processemployed in the dissent it could probably be proved that practicallyevery local of every international union is only an arm of the inter-national.Probably no international union regulates the affairs ofits locals more closely than does the United Mine Workers yet, begin-ning with theCoronadocases, the Federal courts have consistentlyrefused to find that locals of the Mine Workers are mere branches ofthe International so as to make the latter automatically responsiblefor the legal wrongs committed by thelocals.7In outlining the potential control which the international unionhas over the local, the dissent fails to put in proper perspective thelocal union's own authority. It is important in this connection thatthe local elects its own officers, fixes the salaries of such officers, deter-mines its own admission rules, dues and localassessments,prescribesits own apprenticeship rules, adopts its own bylaws subject to theapproval of the international, and conducts its own day to day affairs.Whatever the ultimate supervisory constitutional powers of the Inter-national president with respect to the local there is no evidence thatthey have been exercised.The business manager, according to thelocal's bylaws, "may remove any member from any shop or job when6Harker v. McKiasock, 7N. J. 323, 81 A. 2d 480,481 (1951).See alsoAmel NewmanCo. v. SheetMetal Workers, supra.In that case,the Federal District Court held thatlocals of the Sheet Metal Workers International were separate entities notwithstandingthat the international president had the authority to direct and supervise all local unions,to suspend a local union or remove officers after charg"s,and to take over control andmanagement of local unions for certain specified reasons.The international's constitutionalso required local unions and members to observe the provisions and requirements ofthe international constitution and forbade the adoption of any rules, regulations, orpolicieswhich conflicted with the provisions of that constitution.The court said (atp. 2040) : "The fact that the International has the right to supervise or control someof the affairs of the Local is not inconsistent with the premise of the International thatits affiliated local unions are separate entities,whose business activities are distinct fromthose of the International."4 See the cases cited in footnote 1,supra.The constitution of the Mine Workers pro-vides,inter alia :Article III, Section 1.The International Union shall be composed of workers eligiblefor membership in the United Mine Workers of America,and may be divided intoDistricts,Sub-Districts,and,Local Unions.,The -International.Union shall have su-preme legislative,executive and judicial authority over all members and subordinatebranches,and shall be the ultimate tribunal to which all matters of importance tothewelfareof the membership and subordinate branches shall be referred foradjustment...The International's constitution so completely controls and regulates the affairs of itsmembers and locals that it actually includes a burial service for deceased members, andin its manual of procedure for the conduct of union meetings it not only outlines eachstep of the meeting but the very words to be used by officers in disposing of meetingquestions. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe decides the best interest of the local Union requires such removal."Most important, the International's constitution permits local unionsto call a strike on their own initiative and without the approval of theinternational except in a "controversy of a general nature." 9There isno evidence that the present controversy was one of a "general nature"or that the International president approved calling of the strike.If the Respondent Local is not merely an administrative arm ofits international, the latter's responsibility for any specific conductof the former must be determined by the ordinary rules of agency.'°Unless Johnson, acting within the scope of his authority, participatedin, ratified, or encouraged the continuation of the strike, responsibilitycannot be attributed to the Respondent International." In this con-nection, the authority of Johnson to ratify must rest onactualandnotapparentauthority."Here it is not a question of contract or ofholding out an appearance of authority on which some person acts.It is a mere question of actual agency...." to The Trial Examinerconcluded that Johnson did not have the authority to ratify theconduct of the Respondent Local.isWe agree with him.8 Article VI.6 International's constitution,articleXVII, sec. 13."No L. U. shallcause or allowa stoppage of work in any controversy of a generalnature beforeobtaining consent ofthe I.P."Cf.United Mine Workers v. CoronadoCo., 268 U. S. 295, 299.io "The argument of counsel for the plaintiffs is that because the National body hadauthorityto discipline District organizations, to make local strikes its own and to paytheir cost,if it deemed it wise, the duty was thrust on it when it knew a local strikewas on,to superintend it and prevent its becoming lawless at its peril.We do not con-ceive that such responsibility is imposed on the Nationalbody.A corporation isresponsible for the wrongs committed by its agents in the course of its business, andthis principle is enforced against the contentionthattorts areultravires of the corpo-ration.But it must be shown that it is in the business ofthe corporation.Surely nostricter rule can be enforced against an unincorporated organization like this."UnitedMine Workers v.CoronadoCo., 259 U.S. 344,395; 268 U.S. 295, 304.The dissent cites a number of Board decisions in support of its position.Among theseare theTemliteand Condo cases. In the former(119 NLRB 1792),the Board found thatthe IBEW's constitution empowered the International to supervise,control and directthe bargaining negotiations of its locals, and that in the particular case the Internationalhad actually exercised such power,the local submitting to such direction and control.Accordingly,the Board found the International responsible together with the Local forunlawful action which the International had directed and controlled.Similarly in theW. H. Condo case(119 NLRB 726),a majority of the Board(Members Murdock andBean dissenting)held a District Council responsible together with the local for picketingin support of the District's trade rules governing the local which"place a mandate uponthe local union members of the District Council to strike whenever scaffolding is as-signed to employees other than carpenters.Accordingly,when Local 169 picketed theprojects herein concerned it was carrying out the District Council'smandate."Bothcases stand for nothing more than that an international union is responsible for theconduct which it authorizes.ss United Construction Workers v.Haislip Baking Co.,223 F. 2d 872, 876(C. A. 4),cert. denied 350U. S 847.'UnitedMine Workers v.CoronadoCo., 259 U.S. 344, 395;268 U.S: 295, 304."Except where there has been relianceby a third'person upon the appearance of agency,one who has manifested that another is his servant or other agent does not thereby becomeliable for the other's tortious conduct, although it is apparently authorized or is withinthe apparent scope of employment."Restatement,Agency § 265.23 It is also clear that Wachob had no illusions as to the extent of Johnson's authority.Wachobtestified:"I agreed to meet with Mr.Johnson on the basis that he was makingthis investigation and thatI wouldmerely give him the facts from our side." INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 1493.The General Counsel has excepted to the Trial Examiner's fail-ure to recommend that the Respondent Local be required to ceaseand desist from committing any violation of Section8 (b) (4) (A)anywhere within its territorial jurisdiction.To support this request,the General Counsel relies upon(a) an alleged planned program toapply the same technique to all non-IBEW employees within Local5's territorial jurisdiction,and (b)numerous unfair labor practicecharges filed against Local 5 alleging violations of Section 8 (b) (4)(A).Thealleged planned program is based upon certain statementsmade by International Representative Johnson in a conversation withrepresentatives of Bell and of the general contractor on the Bellheadquarters job.The Trial Examiner found that there is no com-petent evidence of any"planned program"by Local 5 since Johnsonwas not an agent of that labor organization.We agree.Moreover,the statements themselves do not support the broad interpretationplaced uponthem bytheGeneral Counsel.As to thenumerousSection8 (b) (4) (A)unfair labor charges allegedly filed againstLocal 5 since the passage of the Taft-Hartley law, there is no evidenceof them in the record.In his brief to the Trial Examiner and to theBoard, the General Counsel has appended a list of 8(b) (4) (A)and 8(b) (4) (D) charges filed against Local 5, based upon RegionalOffice records.According to the General Counsel,in 1 case a UnitedStatesCourtof Appeals affirmed the granting of a Section 10 (1)injunction against Local 5 by a District Court, in 2 cases the 8 (b)(4) (A) charges were settled by providing for the usual Section 8(b) (4) (A) remedy,in 4 cases the 8(b) (4) (A) charges were with-drawn, and in 2 cases 8 (b) (4) (D)charges were withdrawn after theparties adjusted the dispute.Although the Board takes judicialnotice of its own decisions and proceedings,as well as of decisionsof the courts,itdoes not also take judicial notice of matters inRegional Office files." Accordingly,we find that there is insufficientevidence to justify the broad order requested by the General Counsel.However, we do find merit in the General Counsel's request that theorder as recommendedby theTrial Examiner be modified so as toenjoin Respondent Local 5 from engaging in strikes with an objectof forcing Bell to cease doing business with non-IBEW contractors,since the Trial Examiner found,as we do,that this was one of theunlawful objectives of its secondary strike activity.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent International Broth-"South Jersey Coach Lines,89 NLRB 1260, 1263. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDerhood of Electrical Workers, Local 5, AFL-CIO, its officers, repre-sentatives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Engaging in, or inducing or encouraging the employees ofFranklin Electric Construction Company, Utilities Line Construc-tion Company, Inc., or any other employer, to engage in a strike ora concerted refusal in the course of their employment to performservices, where an object thereof is to force or require (1) any em-ployer or other person to cease using, selling, handling, transporting,or otherwise dealing in the products of Bell Telephone Company ofPennsylvania, or to cease doing business with that Company, (2)Bell Telephone Company of Pennsylvania to cease doing businesswith David B. Adams, d/b/a Line Construction Company, CharlesD. McDonald, Inc., Moon Construction Company, or any other person.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its offices and meeting halls copies of the notice attachedhereto as an Appendix.16Copies of said notice, to be furnished bythe Regional Director for the Sixth Region, shall, after being dulysigned by an official representative of Respondent Local 5, be postedby it immediately upon receipt thereof, and be maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to its members are customarily posted.Rea-sonable steps shall be taken by Respondent Local 5 to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Furnish to the Regional Director for the Sixth Region signedcopies of the notice attached hereto as an Appendix, for posting atthe premises or construction sites of Franklin Electric ConstructionCompany, Utilities Line Construction Company, Inc., and Bell Tele-phone Company of Pennsylvania, within the territorial jurisdictionof Respondent Local 5, the employers willing, for sixty (60) consecu-tive days, in places where notices to employees are customarily posted.(c)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, as to the steps takento comply herewith.IT Is FURTHER ORDERED that the complaint against InternationalBrotherhood of Electrical Workers, AFL-CIO, be, and it hereby is,dismissed.MEMBERJENKINS,dissenting in part:I disagree with the opinion of my colleaguesinsofar asit adoptsthe Trial Examiner's dismissalof the complaint against the Interna-tional.Rather, I would find that the Internationalwas at least a'In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words, "Pursuant to a Decision and Order," thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order." INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 151cosponsor with Local 5 of the unlawful conduct, since the Local ismerely an administrative arm of the International through which theInternational acts. Indeed, the unlawful conduct was in furtheranceof, the International's policy.Moreover, I would find that the Inter-national adopted and ratified the actions of Local 5 by the conductof the Local's businessagent and the statements of RepresentativeJohnson.In my opinion the Trial Examiner incorrectly applied the generalrulethat a relationship of principal and agent between an interna-tional and its local is not created by the affiliation of one with the other,and the majorityseemsto agree' with this application.In effect theystate thisrule as anabsolute proposition with no exception, despite thefact that none of thecasescited holds that an international may neverbe responsible for its locals' conduct by reason of their relationship.On the contrary, each indicates that in a proper case such responsibilitymay exist.1eI believe that this is such a case.The relationship of a local to its parentinternational organizationmust be determined on a case bycase basisby reference to the inter-'-Further, the facts of each of the cases cited are clearly distinguishable from thosein the instant case. In theCoronado, Pennsylvania Mining Co.,andMile BranchCoalCo cases, the question involved was the international's responsibility for conduct which,under its constitution, specifically required ratification by the internationalexecutivecouncil where such ratification was missing.The international was therefore not boundby the alleged ratification of a local's conduct by an international official whose authorityto ratify that conduct was specifically negated by the constitutional provision. In con-trast, in the instant case the constitutional provision is entirely different, and only theInternational president's approval was required.As will appearinfra,thiswas givenin advance.TheAdamsoncase was a tort action for damages for assault and batteryand false imprisonment involving the, question of the international's responsibility forthe torts of striking individuals where there was no showing of participation by any unionrepresentative with authority to act on behalf of the international.The court there heldthat there was insufficient evidence to go to the jury on the issue of such agency relation-ship.In connection with the question of that international's responsibility on the basisof its organizational structure,, the court said: "Plaintiff contends that the very natureof organization of the international union is a sufficient indication of agency.How-ever, plaintiff fails to advance the scope of the agent's authority, and, indeed, does notclearly designate just who is or what constitutes the agent or servant acting withinthe scope of his or its authority and employment." As will appearinfra,this in-firmity does not exist in the instant case.But insofar as it is remotely conceivablethat this case could be said to support a rule that the international and its local arealways completely separate entities, it is to be noted that a principal's liability for thetorts of its agent, aside from negligence, is vastly different from its liability in otherfields.Insofar as theHaislipcase is concerned, the question involved was not interna-tional responsibility for its local's conduct on the basis of the relationship but, rather,whether two international representatives had the authority to and did participate in,ratify, or encourage the continuance of a "wild cat" strike.The court found that theydid not engage in such conduct and had no authority to do so, noting three factors:(1)They were called in to try to end the strike and get the men back to work, andeverything they did was directed to that end; (2) there was no evidence that theyadopted, encouraged, or prolonged- the continuance of the strike; and, most important,(3) there was no showing of either express or implied authority on their part to adopta strike of this sort, since it "did not arise out of organizational or other activities inwhich [the international] had an interest and in which [its] representatives might be--held to have implied authority to participate in protection of that interest. . . ..Here,on the contrary, there is evidence both of adoption, encouragement, and prolongationof the strike and of implied authority to adopt a strike arising out of activities in whichthe international had an interest.The remaining cases cited by the majority are equallydistinguishable. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational's constitution and the local's bylaws.''Such constitutionsand bylaws follow two patterns insofar as this relationship is con-cerned-the first concept is that the international is a federation oflarge groups of men through affiliation, with the separate locals retain-ing considerable autonomy to handle their own affairs; 18 the secondconcept is that the local is an integral part of the international, subjectto its full control, and openly dominated by it in such fashion as todeprive the local even of an apparent autonomy or separate existence.'9In the instant case, the relationship between Local 5 and the Inter-national follows the second pattern.An examination of the Inter-national's constitution and Local 5's bylaws reveals that they arealter egoswithout truly separate identities, the Local constituting theflesh, blood, nerves, and bone of the body and the International thebrain.20The Board has found" that the constitution of this International"empowers the International to supervise, control and direct thebargaining negotiations of its locals." In fact, the International'scontrol, direction, and supervision extend to all phases of the locals'operations.Their internal affairs and general activities are regulatedin minute detail, the International president having sole authorityto permit variance from the constitution's requirements and to ap-prove, disapprove, or change any bylaws, amendments, rules,agree-ments, jurisdiction, etc., of the locals.22 It isalsoapparent from the17 See,e.g.,International Longshoremen'sandWarehousemen'sUnion,CIO, et at.(Sunset Line and Twine Company),79 NLRB 1487,1514;Harker v.McKissock, 7 N. J.323, 81 A.2d 480.And see cases cited in footnotes 9-15,infra.v See, e. g.,UMWA et at. V. Coronado Coal Co.,etal., 259 U.S. 344,and cases cited infootnote9, infra,and at end of footnote 15,infra.ie See, e. g.,Smith v. International Printing Pressmen,190 S.W. 2d 769(Tex., 1945).For a full discussion of the two concepts of such relationships,see "The Relationshipof the Local Union to the International Organization,"by George Rose, 4 Labor LawJournal 334 (May 1953).20 The majority argues that if this is so the local would not have to comply withSection 9 (f), (g), and(h) of the Act. The short answer is that the statute requiressuch compliance,and this is therefore not a matter within the Board's discretion.Fur-ther,itmay be noted that Section 9(f)recognizes the two concepts of international-local relationship by prohibiting the processing of a case filed by any labor organizationin the absence of compliance"by such labor organization and any national or interna-tional labor organization of which such labor organization is anaffiliate or constituentunit.'[Emphasis supplied.]Insofar as the right of such a local to withdraw from its international,some courtshave,in effect,held that the local,as such, cannot disaffiliate although the members may.See, e. g., cases cited at end of footnote 13,infra.However,in every instance whetherthe local is held to be a separate entity or a wholly subsidiary body, the issue is decidedon the basis of the court's interpretation of the union's constitutional provisions.21 Internatsonal Brotherhood of ElectricalWorkers, AFL-CIO, et al.(Texlite, Inc.),119 NLRB 1792.= For example,locals are required to authorize the International president to stopwithdrawals of funds from their bank accounts,can use their funds and property onlyfor such purposes as are approved by the International president or as specified in theconstitution,can provide only such benefits to their,members as are approved by theInternational president,and must use a bookkeeping system approved by the Internationalsecretary.In the event of dissolution or disaffiliation by a local,all funds,property,etc.,must be forwarded to the International secretary.The locals'functioning is regulated in minute detail,including the number of times(2) and the number of minutes each time(7) that a member of a local may speak on INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 153constitution's provisions that the Union regards an employer's recog-nition of a local for purposes of collective bargaining as being arecognition of the International as well.13An examination of the bylaws of Local 5 reveals clearly that ithas in fact submitted to such control.The bylaws indicate on theirface that they have been approved by the International president;substantially repeat some of the provisions of the International'sconstitution, in many instances merely refer to a specific provisionof that constitution, 24 and incorporate that constitution in full; re-quire International approval of various details; and regulate onlyin the limitedareaspermitted by the International constitution, suchas the compensation of localofficers,apprenticeship rules, and suchminor mattersas smoking at meetings. In addition, Local 5's currentcontract covering the operations involved herein contains the pro-vision, asrequired by the International's constitution, that "LocalUnion No. 5is a part ofthe [IBEW] . . ." and that itsmembersmay be removed from a job if the employeris unfairto the IBEWor subcontractsany electrical work to any firm "not fair to theI. B. E. W."one subject at a local meeting andthe hour (11 P. m.)at which local meetings mustadjourn unless special dispensation has been granted by the International president.Anyaction takenafter that hour isnulland void and anyonepresiding at such meeting ispersonallyliableand subject to penalty by the International president for permittingthe violationof the 11 pin. rule.The dutiesof local officers are detailed,as well asthe times at which nomination,election,and installation must take place unless specialdispensation is grantedby the Internationalpresident.Business managersare elected by locals butareresponsible toboth theInternationalpresidentand theelecting local "for protectingthe jurisdiction of the I.B. E. W.,'among other things.Localsmust join or refrain from joining district councils andother groupsas directed by the Internationalpresident.Further, the Internationalpresident can changethe territorialjurisdiction of anylocal;can merge,amalgamate,suspend,or revoke the charter of anylocal;andcanremoveorsuspendany local officer, representative, appointee, or agent (and appointa replacement)for incompetence,for nonperformanceof duties,for failuretocarry outthe constitutional provisions and rules oftheInternationalor the bylaws and agree-ments of thelocal,for puttingintoeffector allowing to be put into effect any practice,rule,agreement, bylawor policy not having approvalof theInternational president,or for failureto observe or carry out instructionsor decisionsof the International pres-ident.Also, as noted in theTealitecase, all bylaws, amendments and rules, all agree-ments,jurisdiction, etc., of any kind or nature, must be submitted to the Internationalpresident for approval, cannot be put into effect without such approval, and are null andvoid unlessso approved, with the International president having the right to correct anybylaws, amendments, rules, or agreements to conform to the International's constitutionand bylaws.Unless decided otherwise by the International president, collective-bargaining agree-ments entered by the locals "must contain a condition that theL.U. is part of the1.B.E.W. and that a violation or annulment of agreement with any L. U. annulsall agreements entered into with the same employer, corporation or firm and any otherL. U. of the I. B. E. W." [Emphasis supplied.]23For example, article XVII, sec. 14, provides : "No L. U.'s shall . . . refuse to fur-nish members to, or prevent their members working for outside employers who have donework within their jurisdiction . . . provided that such outside employersrecognize theI.B. E. W.as thecollective bargaining agency on their other work." (Emphasis sup-plied.]24For example, "The officers shall be those provided for in Article xVIiI of the IBEWConstitution . .." and "The officers shall perform such duties as are required in ArticleXIX of the IBEW Constitution." 154DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs stated by the court in theAxel Newman Heatingcase,25 "..somedegree of control over the affairs of Local Chapters is always-retained or acquired by national organizations who charter localchapters, and therefore, the character of the affairs subject to super-vision ,or regulation by the International must be weighted againstthe character of the affairs left to the local union's discretion. . . ."A weighting of those factors in the instant case leads to the inescap-able conclusion that Local 5 is the International itself, oralter ego,in action,28 or, at the least, that Local 5 is the agent of the Interna-tional, and, as it was acting within its actual or apparent authority,.its unlawful conduct is imputable to the International.21The finding of international responsibility on'the basis of thisrelationship, as revealed by an examination of the internal unionstructure, is in accord with Board precedent28andwith principlesestablished by the courts in other fields of law.29 In my opinion, the0 Amel Newman Heating t Plumbing Co. v. Sheet Metal Workers'Intl.Assn.,37LRRM2038(1955).se The International's constitutional requirement,as well as the contractual provisionpursuant thereto,stating that Local 5 is "part of"this International Indicates that thisfact is recognized by both the Local and the International.Bay Counties District Council of Carpenters and Joiners of America,AFL-CIO, et aL(Empire Roofing Company),117 NLRB 958.zaBay Counties District Council, etc.,supra.For example,an international has been held liable for damages to an employee re-sulting from the local'sdenial of membership and the right to work under its contractwith the employer, although the international had no actual knowledge of and did notratify the local's action.Smith v.Intl.Printing Pressmen,190 S. W. 2d 769 (1945).Cf.Intl.Assn.of Machinists et at. v. Gonxales356 U.S. 617,where the Supreme Court,without discussing the joint liability,affirmed an award of damages against an inter-national and its local although the facts,as fully set forth by the lower court (142Cal.App. 2d 207) reveal that,the damages grew out of the local's conduct but fail'to Indicate affirmatively that the international was aware of or ratified that conduct.In that case the local,after finding Gonzales not guilty of misconduct as charged by anInternational representative, Improperly reversed that decision by standing vote rather'than by closed ballot and then voted to expel him. On appeal by Gonzales to the inter-national president,the conviction was upheld"but (the international president] de-cided that expulsion was too severe a penalty and then modified the penalty to a fine . . .to be paid the lodge,and a 'complete and appropriate apology' . . . to [the internationalrepresentative]..Thereafter,the international executive council,on appeal byGonzales from that decision,unanimously sustained the president's action.Upon inquiryby Gonzales,he was Informed by the international that the penalty would have to becarried out before an appeal therefrom could be sent to the convention or consideredby It.There is no indication of any participation by the international thereafter.UponGonzales'failure to pay the fine, the local refused to accept his dues and also refusedto refer him for employment under its hiring-hall arrangement.This resulted in theloss of wages and mental suffering by Gonzales for which compensation was allowed.There Is no Implication In the State court's language quoted above,or in any otherportion of its opinion,that,as Inferred by the majority,the apology requirement wasImposed "as a condition of avoiding expulsion"and the State court did not so hold.Rather, It merely stated that ". . . we can find no authorization to the president, uponappeal,tochangethe penalty voted by the lodge"[emphasis supplied].Nor is thereany Indication that expulsion or refusal to accept dues was the international'smanda-tory or suggested procedure in case of a refusal to carry out a penalty.With respectto the local,the State court held that it had acted improperly by themannerin whichthe original not guilty verdict was rescinded,not by the rescission itselfTherefore, theonly reasonable conclusion to be drawn Is that the international did not participate inthe conduct which resulted in the damages.International before the court in a suit for interpretation of a contract.International INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 155imputation of responsibility under these circumstances is a soundprinciple and should be adhered to by the Board where, as here, thefacts show that its application is warranted.30Moreover,Local 5's business manager and assistant business man-agers were the union agents who directly participated in the callingof the work stoppages.Under the International's constitution, theseofficials are responsible to the International president for certainphases of their work,31 including protection of the International'sjurisdiction, and -are thus agents of the International in those respects.There can be no doubt that the purpose of the unlawful conduct herewas to "protect the jurisdiction of the I. B. E. W."Therefore therecan equally be no doubt that the business manager (and his assistants,through him)was actingwithinthe areain which hewas an agentof the International,as well asof the Local, and in which the Inter-Union ofOperating EngineersV.JonesConstructionCo., 240 S. W. 2d 49(Ky., 1951),28 LRRM 2422.Other cases finding service on a local insufficient to constitute serviceon the international are based on the courts'conclusions,after analysis of the interna-tional constitutions involved,that the locals were autonomous entities analogous to sub-sidiary corporations.See, e. g.,Farnsworth d Chambers Co. V. Sheet Metal Workers'Intl.Assn., 125 F Supp. 830(1954),35 LRRM 2582;Isbrandtsen Co. v. NationalMarine Engineers Beneficial Assn.,9 F. R. D. 541(1949),25 LRRM 2068;Atnel NewmanHeating d Plumbing Co. v. Sheet Metal Workers' Intl. Assn.,supra.Locals have also been held the creatures of their internationals in actions seekingcontrol of local funds following attempts to disaffiliate.E. g., Fitzgerald v. Abramson,89 F. Supp. 504(1950) ;Federation of Insurance Employees V. Office and ProfessionalWorkers of America,74 A. 2d 446, 449 (1950) ;Morrison v. Majestic Laundry System,103 N. Y. S. 2d 791 (1951).soThemajority takes the position that based on the reasoning herein "it could prob-ably be proved that practically every local of every international union is only an armof the international."This conclusion is clearly unwarranted.First of all, I do notadvocate a reversal of the general rule that affiliation itself does not create an agencyrelationship between an international and its locals.Rather, as noted above, I wouldapply the established principle that the relationship is determined by the provisions ofthe organization's constitution and bylaws.Each case must be considered on its merits.As noted by the majority,it has been found in a number of cases that certain locals areindependent of their internationals.It is thus apparent that the result I would reachin this case may be inappropriate in other circumstances.Further, itisno answer tothe facts of this specific case to talk in generalities or to refer to the structure of someother union which is not before the Board,thus deciding a matter not presented by theissues of this case.However, inasmuch as the majority refers to the United Mine Work-ers'structure and states that the Federal courts "have consistently refused" to findresponsibility on the basis of relationship,attention is called toUnited Mine Workers ofAmerica et at. v. Patton at at.,211 F.2d 742(C.A. 4).There a contrary result wasreached, in a suit for damages under Section 303 (b)of the Labor-Management RelationsAct, 1947, entirelyon the basis of the relationship of the parent and its subsidiary dis-trict.Further,theMine Workerscases cited by the majority are vastly different from thesituation here.See footnote1, supra.However, inCoronado, Pennsylvania Mining Co.,andMile Branch Coal Co.the courts were required to consider the international's con-stitution in reaching the conclusion that responsibility did not exist.Therefore, theyare authority in the instant case for the fact that the question is to be decided by refer-ence to the internal rules of the union, which is one of the bases on which I would findthe International responsible for the conduct of Local 5.=ArticleXIX, sec. 8 of the constitution provides:"The business manager shall beheld responsible to the L. U. and to the I. P. . . . for protecting the jurisdiction of theI.B. E. W." ArticleXVIII,sec. 2 provides that "[The business manager] shall appointany and all other representatives or assistants.These shall work directly under himand be subject to his authority. .._ 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational was bound by his conduct.32For this reason, too, I wouldfind the International a cosponsor with the local of the unfair laborpractices here.The facts of this case reveal, too, that Local 5, at leabt insofar -asits purpose was to secure agreement that contracts for erection oftelephone poles would be left to companies which employed membersof Local 5, was acting pursuant to, and in furtherance of, the Inter-national's policy and the work stoppage had the International'sadvance approval 33The International's policy appears from two sources-its constitu-tion and Local 5's current contract covering the work involved.Ar-ticleXXVIII of that constitution, which deals with the division ofwork jurisdiction among locals, clearly states the policy that "all elec-trical work be done by [IBEW] members." Numerous other pro-visions require locals to "protect" their work jurisdiction and providepenalties for failure to do so. In furtherance of that policy, and toprotect Local 5's work jurisdiction, the current contract providesthat ". . . the subletting . . . of any work in connection with elec-tricalwork to any person, firm or corporation, not fair to theI.B. E. W.-or the employment of other than I. B. E. W. memberson any electrical work in the jurisdiction of this or any other LocalUnion . . . will be sufficient cause for removal of Union mem-bers. . . ." That provision must have had the approval of the Inter-national,34 and must therefore be in accordance with Internationalpolicy, since the mandate upon the locals to secure such approval isunequivocal and must be obtained in order to render the contract ef-fective.There is no claim here that this contract is null and void.Further, the local officers would be subject to removal or suspension ifthe contract were put into effect without securing such approval.Thework stoppages were in accordance with that approved contractualsa SeeUnited Mine Workers v. Patton, supra.The fact that the Local's business manager may,under the Local's bylaws, removeany member from any shop or job in the interests of the Local does not detract from hisresponsibility to the International president insofar as the specified phases of his workare concerned.Nor does the fact that that official does withdraw members from a par-ticular shop indicate that they were withdrawn solely in the interests of the Local underthe Local's bylaws rather than in the joint interest of the Local and the Internationalunder the International's constitution.Under the circumstances of this case,I would findthat the business manager was acting in the latter fashion.'-'The majority relies heavily on the International's constitutional provision that "NoL. U. shall'cause or allow a stoppage of work inany controversy of a general naturebefore obtaining the consent of the I P. [emphasis supplied]," and states that there isno evidence that the present controversy is one of a general nature. Implicit in thisstatement is the inference that the majority has some esoteric test for determining whensuch a controversy does or does not exist.However, as indicatedinfra,I am of the opin-ion that the International president in effect had authorized the conduct involved herein advance.It is, therefore,of no moment whether this was or was not a "controversy ofa general nature."34Cf.Texlite,Inc., supra. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 157provision sand must, therefore, be said to be a carrying out of the Inter-national's mandate and to have had advance approval and authoriza-tion of the International.Therefore, the International shares Local5's responsibility for the work stoppage," and was at least a cosponsorof that conduct, despite the absence of an affirmative showing thatthe International was actively associated with the unlawful conduct seIn addition to the above, I would find that Johnson bound the In-ternational when he indicated his approval of the Local's conduct,since I conclude that, even assuming that a limitation was placed onhis authority,"Wachob and Peters did not have notice of thatrestriction.Johnson was admittedly acting in his capacity as a representative ofthe International within the general area in which he was empoweredto represent the International 38Therefore, although the question intheCoronadocase was the individual'sactualauthority," that is notthe case here.It is thus clear that, absent notice to Wachob and Petersof a limitation on Johnson's authority, he was acting at least withinthe scope of his apparent authority and could bind the Internationaleven though no formal action was taken to authorize or approve hisconduct.40The Trial Examiner quotes Wachob's statement that he "agreed tomeet with Mr. Johnson on the basis that he was making an investiga-95 Local 169, 'United Brotherhood of Carpenters and Joiners of America,,AFL-CIO,at al.(W. H. Condo, et al.),119 NLRB 726;Local Union No.929,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO, et el. (The Mengel Company,et al.),120NLRB 1756.88Alexander-Staffo7 d Corporation,118 NLRB 79,81.And seeBay Counties DistrictCouncil, etc., sups a.87 The Trial Examiner states as a fact that the International president directed Johnsontomake an investigation and limited his authority.This Is not supported by the evi-dence, since Johnson testified that the International president merely forwarded to him,without any comment or instructions,the telegram from Peters requesting an investiga-tion and advice,and that when Johnson reported to the International vice president thathe had received this assignment,the International vice president told Johnson to investi-gate and make a report." SeeSunset Line and Twine Company,supra,at pp.1508-1509,where the Board setforth fundamental rules of the law of agency which must control Board decision on theissue of responsibility of a principal for the acts of an agent.The following rules areapplicable here:(1)theGeneral Counselmust prove that the acts were committedby an agent of the respondent acting in his representative capacity,and (2)a principalmay be responsible for the act of his agent within the scope of the agent's generalauthorityeven thoughtheprincipalhas not specifically authorized, or indeedmay havespecifically forbidden,the act in question."It is enough if the principal actually em-powered the agent to represent him in the general area within which the agent acted."This test is clearly met here.59 See footnote1, supra./e In explaining the application of the "ordinary rules of agency,"Senator Taft stated(93 Daily Cong.Rec. 7001) : "[As in the case of a supervisor acting for an employer]union business agents or stewards,acting in their capacity as union officers, may maketheir union guilty of an unfair labor practice when they engage in conduct made anunfair labor practice in the bill, even though no formal action has been taken by theunion to authorize or approve such conduct." 158DECISIONSOF NATIONALLABOR RELATIONS BOARDtion and that I would merely give him the facts from our side" andnotes that Johnson testified that his only function was to make aninvestigation.The Trial Examiner further states that at the openingof the meeting Johnson advised Wachob of his limited authority andthatWachob's testimony is confirmation of this.From this he con-cludes, and the majority agrees, that the sole purpose of the meetingwas to asssist in the investigation and that Wachob was aware of therestriction on Johnson's authority.However, neither conclusion iswarranted by the above or any other testimony in this case.Johnson'stestimony as to his "sole function" is, of course, hardly sufficient tolimit the purposes of the meeting, and the record reveals that he hadnot informed Wachob and Peters of any limitation on his authorityprior to or at the start of the meeting.Nor has Wachob's statementbeen properly construed.Johnson testified that he told Peters that he hadalready madeaninvestigation, that in his opinion it was a local union situation to beresolved with the Local, but he would meet "to try to lend some-anylight that could be shed on the situation"; and that at the outset of themeeting he told them "that this was a local situation and I thoughtthat the parties concerned should be in the meeting."This testimonycarries no implication of limited authority and compels the conclusionthat Wachob was not in fact notified of the restriction.On the con-trary, Johnson's insistence that the dispute was purely of a local natureis itself a determination going beyond the mere garnering of facts.The taking of such a position would negative any possible implicationthat he had no authority to reach a conclusion or that Wachob was sonotified.Further, his agreement to meet to "lend any light that couldbe shed on the situation" must be construed as a willingness and abilityto supply just such information as he did furnish.Therefore, hiscomments cannot be said to have been "gratuitous," and Wachob'sbelief that he was speaking for the International was entirelyreasonable.Wachob's statement that he would merely supply the facts fromhis side was made prior to the actual meeting and at a time whenhe was informed that Johnson was making an investigation but wasclearly unaware of any purported limitation.His statement couldtherefore not have been a confirmation of a fact of which he had notbeen informed.Far from being a recognition of any limitation onJohnson's authority, that statement, whether read in the context ofevents or literally by itself, was actually a limitation on what Wachob,himself, would do. In view of the Trial Examiner's patent misin-terpretation of the record testimony, as set forth above, his conclu-sions are clearly erroneous. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 159The Trial Examiner completely fails to mention another factorwhich indicates that Johnson misled Wachob and Peters as to thescope of his authority, assuming that it was actually limited.Asnoted above, Johnson testified that he was assigned to this matter bythe International president's forwarding to him, without comment orinstructions,Peters' telegram.That telegram requested investiga-tion and advice only as to the work stoppage affecting the BellTelephone headquarters building which occurred because Local 5 was-demanding a contract covering the electrical maintenance work aftercompletion of the building.Therefore, if a limitation was placed onJohnson, it must have been to the effect that he investigate and reporton that particular dispute.Nevertheless he also investigated and,discussed the Utilities Line Construction dispute.While this mayhave been the expeditious method of action, nevertheless, in my-opinion, Johnson went so far beyond the restriction placed upon himthat he held himself out as having full authority and Wachob hadno reason to suppose that such a restriction existed.Accordingly, I would find that Johnson was acting within the scopeof his apparent authority, and therefore, the International approved,the Local's conduct by virtue of Johnson's statements.For the foregoing reasons, I would find the International jointlyresponsible with Local 5 for the unfair labor practices which werecommitted.MEMBER RonoERstook no part in theconsiderationof the aboveDecisionand Order.APPENDIXNOTICE TOALL MEMBERS OF INTERNATIONAL BROTHERHOOD OFELECTRICAL WORuERs, LOCAL 5, AFL-CIOPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our members that :WE WILL NOTengage in,or induceor encouragethe employeesof Franklin Electric Construction Company, Utilities Line Con-struction Company, Inc., or any other employer,to engage in astrike or a concertedrefusalin the course of their employmentto perform services, where an object thereof is to force or require(1) any employer or other personto ceaseusing, selling, handling,transporting, or otherwise dealing in the products of BellTelephone Company of Pennsylvania, or to cease doing businesswith that company, (2) Bell Telephone Company of Pennsyl-vaniato ceasedoing business with David B. Adams, d/b/a Line 160DECISIONSOF NATIONAL LABORRELATIONS BOARDConstructionCompany, Charles D. McDonald, Inc., MoonConstruction Company, or any other person.INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL 5, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Sherman T. Rock,an individual,the General Counsel forthe National Labor Relations Board,by theRegional Director for the Sixth Region(Pittsburgh, Pennsylvania),on September13, 1957,issued a complaint againstthe Respondents International Brotherhood of Electrical Workers,AFL-CIO, andInternational Brotherhood of ElectricalWorkers, Local 5,AFL-CIO,alleging thatthey had engaged in and were engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (b) (4) (A)and Section 2 (6) and(7) of theNational Labor Relations Act, 61 Stat.136, herein called the Act.Copies of thecharges, complaint,and notices of hearing thereon were duly served upon theparties.Respondents filed answers denying that they had committed the allegedunfair labor practices.Pursuant to notice,a hearing was held in Pittsburgh,Pennsylvania,on October9 and 10, 1957,beforeHerbert Silberman,the duly designated Trial Examiner.The Charging Party failed to appear.All other parties were represented at thehearing by counsel,and were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence pertinent to the issues.A motion made by the General Counsel,at the close of the hearing,to conformthe pleadings to the proof was granted.Decision,however,was reserved onRespondents'motions to dismiss the complaint.These motions are now disposedof in accordance with the findings and conclusions made below.Pursuant to leavegranted the parties, briefs were filed with the Trial Examiner on behalf of theGeneral Counsel and the Respondents,which have been given careful consideration.Upon the entire record in the case,and from my observation of the demeanorof the witnesses,I make the following:FINDINGS OF FACT1.COMMERCEJurisdiction in this proceeding is founded upon the effect of Respondents'allegedunfair labor practices upon the business activities of the Bell TelephoneCompanyof Pennsylvania,herein referred to as Bell.Bell,a Pennsylvania corporation andan affiliate of the American Telephone and Telegraph Company,furnishes local,toll,and long-distance telephone service to its subscribers within the Common-wealth of Pennsylvania.It is able to provide long-distance telephone service be-tween the Commonwealth of Pennsylvania and points outside the State because itslines and equipment are connectedwith thatof the Bell telephone system.Duringthe 12 months preceding the issuance of the complaint herein,Bell's gross incomefrom its business activities was in excessof $5,000,000.By reason of the fore-going,I find thatBell is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE RESPONDENTSInternational Brotherhood of ElectricalWorkers,AFL-CIO,herein referred toas the International,and International Brotherhood of ElectricalWorkers, Local5,AFL-CIO, herein referred to as Local 5 or the Union,are labor organizationswithin the meaning of Section2 (5) of the Act. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 161III. THE UNFAIR LABOR PRACTICESA. BackgroundThis proceedingarisesfrom the attempts of Local 5 to create additional workopportunities for its members by persuading Bell to award contracts for the erectionof telephone poles in :areas within the Union's territorial jurisdiction only to em-ployers who recognize the Union and by obtaining a commitment from Bell thatmembers of Local 5 would be used to do the electrical maintenancein Bell's newheadquarters building under construction in Pittsburgh, Pennsylvania.Failing toachieve these objectives through direct negotiations with Bell, Local 5 sought otherways of prevailing upon the Company to yield to its demands. The complaintalleges that in so doing Local 5 violated Section 8 (b) (4) (A) of the Act byinducing employees of Franklin Electric Construction Company, who were doinginstallation work for their employer on Bell's new headquarters building, to leavetheir jobs and also by inducing employees of Utilities Line Construction Company,Inc., to discontinue erecting telephone poles under a contract between their employerand Bell.The International's guilt stems from that organization's alleged adoptionand ratification of the purportedly unlawful activities initiated by Local 5.Although the specific events with which this proceeding is concerned commencedon June 25, 1957, their genesis dates back to October 3, 1956.On that dayKilborn LeCompte, who was Bell's general plant manager in Pittsburgh, had ameeting with William G. Shord and Patrick Hackett, business manager and assistantbusinessmanager, respectively, of Local 5.Shord told LeCompte that he wishedto discuss the general problem of improving work opportunities for IBEW members.He suggested that Bell hire as contractors for its pole construction work onlythose who employ union labor.' LeCompte's reply was that Bell is not concernedwith whether or not the contractors use union labor.According to LeCompte,"Mr. Shord said that all he was interested in was a few slices of the local buildings,they wanted some of the business.And I told him at that time I could make nopromises whatsoever for the reason of our policy, but I would be glad to take alook at the overall problem." Shord mentioned that he also was interested in theelectricalmaintenance work in Bell's new headquarters building.LeCompte ex-plained that Bell did not expect to begin occupancy of the structure for another2 years and therefore had given no consideration to the maintenance question.The meeting concluded with Shord again reminding LeCompte that "they wereinterested in obtaining work for their people" and with LeCompte promising to"take a look at the local situation."Six months later, on April 17, 1957, Shord wrote to LeCompte, reminding himof their earlier meeting and inquiring "whether there have been any developmentson the subject."LeCompte replied by letter dated April 24, 1957, in which headvised Shord:During the first part of December, 1956, arrangements were made to hirecrews of the Utilities Line Construction Company of Jenkintown, Pa., whouse I. B. E. W. labor, and one or two of their crews have been on the jobsince that time.Changes in our work-load control the number of contract line crews thatwe require and our forecasts for the next several months indicate that ourrequirements will be about thesameas they were for the last six months' period.There have been no subsequent dealings directly between Bell and Local 5.B. The incident affecting the Bell headquarters building projectBell isconstructing a new headquarters building for itself in Pittsburgh, Pennsyl-vania, which will cost the Company approximately 8 million dollars.The generalcontractor is Mellon-Stuart Company, herein referred to as Mellon, which has sub-'During the timesmaterialherein Bell has been engaged in a program of extendingIts telephoneservice andas an adjunct thereof has been erectingpoles on which tostring wireand cable.Much of this work is done by the regular employees of the Com-pany's plant department.However, Bell also engages independent contractors for thispurpose.Among the contractors who have been hired byBellare David B. Adams, d/b/aLine Construction Company, Charles D. McDonald, Inc., Moon Construction Company,and Utilities Line Construction Company, Inc.The first three contractors named oper-ate on a nonunionbasis while the employees of Utilities Line Construction Company, Inc.,are representedby Respondents.487926-89-vol. 121-] 2 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontracted the electrical work for this project to Franklin Electric ConstructionCompany,herein referred to as Franklin.Franklin's employees are representedby Local 5 and since 1947 Franklin has been party, as member of the WesternPennsylvania Chapter, National Electrical Contractors Association, to a collective-bargaining agreement with Local 5.On Tuesday, June 25, 1957, Franklin hadbetween 8 and 10 men, under the supervision of Foreman Charles Eicheldinger,working for it at the Bell headquarters building.About 2:30 p. in. on that date,Henry Wolfe,assistant business manager of Local 5,contacted Foreman Eicheldingerand, according to Eicheldinger's testimony, "He asked me to order the men to taketheir tools and leave."Eicheldinger agreed to do this.He thereupon sought outthe electricians at their various places of work in the structure and told each one topack his tools and report to the electricians'shanty in the basement.A few ofthe men asked why and Eicheldinger told them, "Mr. Wolf[e] was there, and heasked me to have them leave the job." After the electricians had assembled in theshanty, Eicheldinger advised them that they were leaving the job and they shouldreport to the offices of Local 5. In addition, Wolfe, who also was at the basementshanty, in response to an electrician's inquiry as to whether he should remove histools from the project replied, "When you leave a job, you usually take your tools.So, if I was you, I'd pack up my tools and take them with me."Wolfe also instructedthe men to report to the union hall.All the electricians, including Foreman Eichel-dinger, followed these directions.Later in the day, Eicheldinger telephoned ThomasHodgdon,vice president of Franklin,advised him that at the request of Wolfe theemployees had left the Bell job and inquired whether they could be given workelsewhere.Hodgdon assigned some of the men to other projects.The electricians left their work at the Bell headquarters building without theauthorization or direction of any company official superior to Foreman Eicheldinger.Despite this, Franklin did not order any of its employees to return to the projectwhile the Union continued in its objections.However, Thomas Hodgdon madevarious efforts, which will be discussed more fully below, to obtain Local 5's consentfor Franklin to resume its work on the headquarters building.Finally, in the morn-ing of July 18, Business Manager William Shord informed Hodgdon "that everythingwas all right on the job, that the men could go back on the job immediately."Hodgdon thereupon telephoned Eicheldinger and directed him to return to the Bellheadquarters building.Before he did so, Eicheldinger telephoned William Shordand obtained verification from Shord that the Union had given Franklin permissionto resume its work there.The Respondents contend that Franklin's electricians left the Bell project onJune 25, 1957, because they were ordered to do so by their employer and did notthereafter refuse to perform any services for their employer so that there was nounlawful inducement of employees within the meaning of Section 8 (b) (4) of theAct.This argument is predicated upon the assumption that when Foreman Eichel-dinger directed the electricians working under his supervision to leave the Bell projecthe was acting for Franklin and not as an agent of Local 5.As foreman,Eichel-dinger hadauthorityon behalf of Franklin to hire and discharge electricians, toassign them to work,and to oversee the performance of their duties.No onesuperior to himself in management's hierarchy worked on the job site.On the otherhand, Eicheldinger has been a member of Local 5 for a great number of years andhis testimony,in general,demonstrates that he considered himself subject to theUnion's discipline. In addition, since no job steward had been appointed by Local 5for the electricians on the Bell headquarters project, Eicheldinger acted as the relayfor the Union in transmitting messages to its members working under his super-vision.To this extent, at least, Eicheldinger was serving as an agent of Local 5.Respondents argue that because Eicheldinger "had authority as the man in chargeof the job . . . to order the men to leave the job," he necessarily was acting forhis employer when he did so. This overlooks and ignores the fact that Eicheldingeralso owed allegiance to Local 5 and might have chosen to assist his Union evenat the cost of disregarding and neglecting his obligations to his employer. It ismanifest that Eicheldinger was acting for Local 5 rather than in the interest ofFranklin when, on June 25, 1957, he directed the electricians to leave the Bellheadquarters job.First, his actions were prompted not by any direction from hisemployer but by the request of Assistant Business Manager Wolfe. Second, Eichel-dinger advised his superiors about the matter only after the men had gone fromthe project, which tends to show that Eicheldinger not only was quick to complywith Wolfe's request but did so in a manner which prevented the immediate counter-manding of his orders.Third, when on July 18, 1957, Thomas Hodgdon instructedEicheldinger to return to the Bell job, Eicheldinger first obtained vertification fromthe Local's business manager that he had the Union's permission to do so.The INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 163conclusion I reach from these facts is that Eicheldinger acted as an instrumentalityand agent of Local 5 rather than in his capacity of foreman for Franklin when heordered the electricians under his supervision to leave the Bell headquarters job .2In the circumstances, I find the work stoppage was a strike against Franklin byLocal 5.3I further find, separate and apart from Eicheldinger's actions, that As-sistant BusinessManager Wolfe's remarks to the electricians, quoted above, alsoconstituted inducement and encouragement of Franklin's employees to engage in astrike or a concerted refusal in the course of their employment to perform servicesfor their employer. It is no defense that Foreman Eicheldinger's orders to theelectricians were adequate to insure their leaving the project and Wolfe's urging themen to pack their tools and report to the union hall was therefore unnecessary.Inducement or encouragement within the meaning of Section 8 (b) (4) need notbe effective or successful.C. The incident involving Utilities Line Construction Company, Inc.Among the independent contractors whom Bell has been using to erect telephonepoles for it is Utilities.The latter recognizes the Respondents as the bargaining rep-resentative for its employees.In December 1956, Utilities entered upon the per-formance of a contract with Bell for the erection of telephone poles in westernPennsylvania.For this purpose it employed a crew of five men including their fore-man, Donald V. Smith.According to the testimony of Foreman Smith, each morninghe and his crew reported to Bell's garage in McKeesport, Pennsylvania, where theyreceived their work orders for the day from Mr. Painter, Bell's supervising construc-tion foreman.At the end of the day the crew returned to the garage where they lefttheir equipment for the night.Smith did not have day to day contact with hisimmediate superior, Charles Belt, Utilities' field superintendent.The area where Smith and his crew were working was within the territorial jurisdic-tion of Local 5 and the entire crew, including Smith, were members of Local 5 orsister locals or had work permits from Local 5.4No shop steward had been,designated for the crew which Smith supervised, but there is no evidence that Smithdischarged any of the usual functions of a steward.About 2:30 p. m. on June 26, 1957, Patrick Hackett,assistantbusinessmanagerfor Local 5, contacted Smith and told him that at the conclusion of the workdayeverything was to be cleaned up and he should wait at the garage until Smith heardfrom Hackett again.Smith testified that this conversation was between himself andHackett alone.As he was requested ,to do, Smith waited with his crewat Bell'sMcKeesport garage for Hackett's call.Smith told the members of his crew "thatPattie [Hackett],had some information for me, and we were getting off the job."Hackett telephoned Smith and told him to report with his crew for work at Wilkins-burg, Pennsylvania, where Utilities was performing services under a contract withDuquesne Power and Light Company. Smith relayed these instructions to his crew.He also telephoned Skip Fry, Utilities' general foreman on the Duquesne job, andtold Fry that the Union's business agent had instructed him and his crew to reportthere .5Fry said all right.The next morning Smith and his crew reported toWilkinsburg and were assigned to jobs by Fry.Although Bell had additional workfor Utilities on and after June 26, Utilities has not returned to perform it.Here also the issue is raised whether it was upon the direction of their employeror as a result of the inducement of Local 5 that Utilities' employees discontinuederecting telephone poles for Bell.Neither AssistantBusinessManager Hackett norother official of Local 5 requested any employees in Smith's crew to refuse to performservices for their employer.6Therefore,unlessSmith was personally responsiblefor the transfer of his crew from McKeesport and in doing so acted as the agent ofLocal 5 the incident did not give rise to a violation of Section 8 (b) (4) (A) of theAct.When Hackett in the early afternoon of June 26 told Smith to clean up the2 Local 1016, etc. (Booher Lumber Co., Inc.),117 NLRB 1739, 1744.$ Section 501 (2) of the Act defines strike to include any "concerted interruption ofoperations by employees "' Smith testified that he was a member of Local 1319 of the IBEWand had obtaineda permit from Local 5 to work in the McKeesport area.He further testified that 2 ofthe men in his crew were members of the IBEW while the other2 men,although notmembers of the Union, were "working on permits" issued to them by Local 5.8 Smith's immediate superior, Charles Belt, was not available.6Hackett spoke only to Smith who, as foreman for Utilities In charge of a crew offour other men without any immediate supervision, was a supervisor and not an employeewithin themeaning ofthe Act. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork at the end of the day, Smith understood that his crew would be "getting off thejob." 7However, when Hackett later told Smith to report with his crew to Wilkins-burg the next morning Smith first sought confirmation of this instruction from hissuperior, Skip Fry, which was given him.Thus, before leaving McKeesport Smithasked for and obtained the consent of his superior in management's hierarchy.Thereis no evidence in the record that Smith had independent authority to effect the trans-fer of his crew from McKeesport to Wilkinsburg.Furthermore, it should be notedthat Smith did not tell Skip Fry that he and his crew would refuse to continue doingwork for Bell.What Smith might have done had Fry not confirmed Hackett's in-structions is a matter of speculation.Itmay well be that had Fry directed Smith toremain with his crew where they were they,would have done so, despite Hackett'scontrary instructions.From the foregoing I find that the General Counsel has failed to establish by apreponderance of the evidence that Smith was acting as the agent of Local 5when on June 26, 1957, he instructed his crew to report to Wilkinsburg the nextmorning instead of continuing the work they had been doing for Bell.On theother hand, a fair inference from the evidence is that Smith was acting pursuant toinstructions and directions from his superior, Skip Fry. In making this finding Iam not unmindful of the testimony by Smith indicating his belef that it was Local 5which initiated the events leading to the transfer of his crew to Wilkinsburg.How-ever, a violation of Section 8 (b) (4) (A) of the Act does not occur where alabor organization successfully persuades an employer to stop doing particular work.To spell out a violation of this section it must be shown that Respondent eitherengaged in a strike or induced or encouraged employees to engage in a strike or aconcerted refusal to perform services.This element is lacking here because thetransfer of Smith's crew from the Bell job to the Duquesne job was not accom-plished by reason of any strike (there being no evidence that the employees at anytime refused to perform services as directed by their employer) or any inducementor encouragement of the employees themselves by an agent of Local 5.D. ,Settlement efforts; and the International's involvementThe withdrawal of the electricians from the Bell headquarters building projectnot only embarrassed their employer, Franklin, but also the general contractor,Mellon.In consequence, officials of both companies sought to influence Local 5and Bell to settle or compromise their differences so that the Union would permitresumption of the electrical work on the building.On June 25, 1957, the dayFranklin's employees left the project, Thomas Hodgdon, Franklin's vice president,had a conversation with Business Manager William Shord concerning the situation.Shord said he was peeved at Bell because he had not received a satisfactory responsefrom Mr. LeCompte to questions raised at their meeting in October 1956.Hodgdonthen asked Shord what explanation he could offer Bell for the electricians' refusalto work on the headquarters building.Shord replied that Hodgdon could informMr. Bradley, engineer of buildings in western Pennsylvania for Bell, that Shordhad no quarrel with Bradley but wanted an answer from Mr. LeCompte to thequestions asked him 6 months earlier.8Hodgdon gave Bradley the message.OnJuly 15, 1957, Thomas Hodgdon and his brother, William, still seeking to find someway to return their electricians to the Bell project, met with William Shord.Atthis conference Shord again indicated his desire for answers to the questions he7Although Smith correctly guessed that his crew was going to be transferred from theBell job, he did not know that such transfer was related to any controversy betweenLocal b and Bell. In this regard he testified :Q.Was there anything said in your conversation with Mr. Hackett about pullingthe job?-A. He never mentioned anything like that.Q. Sir?-A.He didn't mention anything to me about pulling the job, no.He was,just like I said, to wait for him and he'd give me some information when we got in.Q. I see.What information did you get from him?-A. To report to the job over atWilkinsburg.Q.Did you ask as to why you would report to another job?-A. Well, I asked, andhe was pretty busy, and he'd let me know later. That's all there was to it. Ididn't go into it, I figured it was union business ; and that's all there was to it.Q.Have you ever found out since that time? As to what-A. Just what I'mlearning today.8 In this conversation Shord also told Hodgdon not to transfer any men from any otherjob to the Bell telephone headquarters building project.Franklin complied with theseinstructions. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 165asked LeCompte6 months earlier and also saidthat he would like themaintenancework onBell's newheadquartersbuilding andwould likeBell to insurethat IBEWpersonnelwould be used by thecontractorshired byit to erect telephone poles.Shord further stated thatthe electricianswouldreturn to work immediately if Bellwouldagreeto hire members of Local 5 to dothe maintenancework on the newheadquarters buildingor to use electrical contractors to dosuch work who employIBEWpersonnel.9Hodgdon reportedShord's terms to officials of Bell.However,Bell's position as given toHodgdon by VicePresidentRobert M. Wachobwas thattheCompanyrefused to settle its disputewith Local5 on a piecemeal basis.ThomasHodgdon reportedthisto Shord onJuly 17.Nevertheless,the next dayHodgdon wasadvised by Shord that Franklin couldresume work on the Bellheadquarters building.During this same period DonaldC. Peters,president of Mellon,also sought toget the electriciansback to the job.OnJune 27,1957,he sent the followingtelegram to Gordon Freeman,general president of the International:MEMBERS OF LOCAL UNION #5 HAVE LEFT SITE OF NEW BELLTELEPHONE COMPANY OFFICE BUILDING, PITTSBURGH, PA.INQUIRY OF FRANKLIN ELECTRIC CONSTRUCTION COMPANYADVISES REASON TO BE DESIRE OF LOCAL UNION #5 TO HAVEBELL TELEPHONE COMPANY ENTER INTO CONTRACT TO DOMAINTENANCE WORK WITH LOCAL #5 MEMBERS AFTER BLDG.ISCOMPLETED. BELL TELEPHONE CO. ALREADY BOUND BYCONTRACT WITH FEDERATION OF TELEPHONE WORKERS OFPENNA. FOR THIS TYPE OF WORK. THIS MATTER SERIOUSLYTHREATENS COMPLETE AND IMMEDIATE HALT OF ALL CON-STRUCTION WORK ON THIS PROJECT, AFFECTING TELEPHONESERVICE IN THIS AREA. REQUEST YOU ASSIGN AN INTERNA-TIONAL REPRESENTATIVE TO INVESTIGATE IMMEDIATELY ANDADVISE US ACCORDINGLY.International Representative A. R. Johnson was assigned to make the investigationrequested.Johnson informed Peters of his assignment and, according to Johnson,"I did make an investigation,checkingwith Local Union No.5, and I again calledMr. Peters and told him that in my opinion that was a local union situation, andthat thequestion [dispute with Bell] would have to be resolved withLocal UnionNo. 5." Johnson suggested a conference between officials of Bell and WilliamShord.However,Peters learned that the representatives of Bell would not meetwith Shord.Peters finally succeeded in arranging a meeting on July 3, 1957,between Bell'sVicePresidentWachoband Johnson with himself also present. Itisupon the transactions at this meeting that the General Counsel bases his conten-tion thatthe International adopted and ratified Local 5's conduct,described above,and therebybecame responsible and liable forthe Local'salleged violations ofSection 8(b) (4) (A) of the Act.The purposeof the meeting 10 was exploratory.According to Wachob, "I agreedtomeet with Mr. Johnson on the basis that he was making this investigation andthat I wouldmerely give him the facts from our side." Johnson was introduced toWachobas the representativeof theInternationalwho hadbeen assigned to investi-gate the electricians'walkout from the Bell headquarters building project.JohnsonadvisedWachoband Petersthat he wouldsubmit areport ofhis findings to the In-ternational.iiThere followeda discussionof thematters in disputebetween Local 5and Bell.Wachoband Johnson were in agreement that the reasonsfor the walkoutwere two.First, Local 5 "wanted...the electrical maintenance in the new head-quarters building; and secondly they wanted to dosomethingabout thesenonunioncontract crewsthat[Bell]was using."With respects to the firstissueWachob ex-9 It is clear from Thomas Hodgdon's testimony that although Shord indicated his con-cern with Bell's pole line construction work, his single condition for releasing the Bellheadquarters project was an agreement concerning the electrical maintenance work.10Both Wachob and Johnson were witnesses at the hearingDespite some differencesin their respective versions of the conversation between them at the July 3 conference,there are no significant conflicts as to any facts material to the determination of theissues herein.The summary of the meeting,set forth above, is largely based uponWachob's testimony because of the two he impressed as having the better recollectionof the event and, in general,as being the more reliable witness.u Johnson testified that he told Wachob and Peters, "I was assigned to make an investi-gation,and I was making the investigation,and would file my report,and the decisionwould be rendered by proper authority." 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDplained that Bell had a contract with another union covering the normal performanceof such work in all the Company's buildings and that special jobs are awarded tooutside contractors.Johnson replied that he understood this to be the case and sawno reason why Bell would not continue its policy with respect to the building underconstruction and further that he thought that this should satisfy Mr. Shord and thisparticular issue should be washed out of further discussions.12The discussion thenturned to the question of the contractors whom Bell uses to erect telephone poles forit.Wachob explained that Bell hires contractors on the basis of qualification anddoes not condition the award of any contract upon whether the bidder operates withunion or nonunion employees.Most of Johnson's further remarks at the meetingwere made in response to questions asked him by Wachob.Wachob "asked Mr.Johnson . . . whether the right way to organize a crew would be to go directly tothe crew, and prevail upon those people to join his union.His answer to that wasyes, that was the normal way but when that failed they would use any other meansthat were available to them."With reference to the then current refusal of theelectricians to work on the Bell headquarters building, Wachob asked Johnson "howthe International Union could condone such an act, and the reply to that was thatthey could sustain it, that it was the union's responsibility to organize all those peoplein their jurisdiction."Wachob asked Johnson "whether he wouldn't order the peopleback to work, and he said he would not because as long as there were non-unionworkers involved with the company he could not order them back to work." 13Finally,Wachob asked Johnson why "they" would tie up the various trades concernedwith the construction of Bell's new headquarters building when so little was involved,namely, only a few nonunion contract crews consisting of approximately 20 men.Johnson replied that as long as there wasone nonunionperson involved a sore spotexisted.14Wachob testified that by the way Johnson answered his questions Johnsonindicatedagreementwith what Local 5 had done.During their discussion Johnson told Wachob thatBusinessManager Shord waswilling to meet with company representatives, but Wachob explained that Bell wouldnot meet with him.Other than this suggestion for a conference between the partiesdirectly involved in the dispute no basis for resolving the controversy between Local 5and Bell was advanced at the meeting.Consequently, Franklin's electricians did notreturn to the Bell headquarters building project as a result of the July 3 conference.E. Conclusions1.As to violations of the Act by Local 5It is uncontested that during the times with which this proceeding is concernedLocal 5 had no dispute with Franklin or Utilities and that the Union's activities, de-scribed above, were directed towards pressing Bell into making a more favorabledisposition of the Local's demands upon it than Bell theretofore had indicated anywillingness to do.Specifically, Local 5 wanted Bell to discontinue awarding con-tracts for the erection of telephone poles to David B. Adams, d/b/a Line Construc-tion Company, Charles D. McDonald, Inc., Moon Construction Company, and othernonunion-contractors and instead to give such work to companies whose employeesare represeted by Local 5 and to make a commitment that members of Local 5, eitherdirectly or indirectly, would do the maintenance work in Bell's new headquartersbuilding.To achieve these ends, Local 5 through the conduct of its agents Wolfeand Charles Eicheldinger, on June 25, 1957, caused Franklin's electricians to stopthe work they were doing for their employer on Bell's new headquarters building.sa Johnson did not contradict Wachob in this regard.He testified that Wachob saidBell had been giving "excess maintenance work" to contractors who had agreements withLocal 5 and that Wachob had every reason to believe that Bell would continue this prac-tice in the future.13With respect to the question of Bell using nonunion contractors to erect telephonepoles for it, Johnson testified he said "that [Local] No 5 was charged with organizing thearea, and that that was a local problem, it would have to be resolved with the local."Johnson further testified, "I told [Wachob] I didn't have the authority to order the menback to work, that I was authorized to make an investigation, and that's what I wasdoing."14 Johnson did not specifically deny that he made the statement attributed to him byWachob.However, he testified that when Wachob asked why the Union would tie up theentire headquarters building project because of a controversy involving only a few con-tractors, he replied "that it was a local union situation, [Bell] should take it up withthe local."Johnson suggested that all other things being equal, Bell should award itscontracts to union rather than nonunion employers. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 167This forced Franklin to interrupt the work it was doing for Bell under its contractwith Mellon, an object contemplated by Local 5 when it entered upon the above-described course of conduct. In addition, a further object of the work stoppage wasto force or requireBell to ceasedoing business with David B. Adams, Charles D.McDonald, Inc., Moon Construction Company, and othernonunioncontractors.Such objectives are included within the interdictions of Section 8 (b) (4) (A) of theAct.Accordingly, I find that Local 5 by engaging in, and inducing and encouragingthe employees of Franklin to engage in, a strike and a concerted refusal in the courseof their employment to perform any services for objects proscribed by subdivision(A) of Section 8 (b) (4) of the Act has thereby violated this provision of the law.I do not make the same finding with respect to the incident affecting Utilitiesdespite similarities between the two situations.In the latter case, the gravamenof the alleged violation is that Smith acting as agent for Local 5 was individuallyresponsible for a concerted refusal by the members of his crew to continue doingwork for their employer in performance of the contract between Utilities and Bell.However, the evidence is not that the employees walked off their jobs (as didFranklin's employees), but that they were transferred from the Bell job in Mc-Keesport to another job for Utilities in Wilkinsburg.This places upon the GeneralCounsel the burden of proving that the transfer was not directed by their employer.In his brief, the General Counsel, ignoring the testimony about the telephoneconversation between Foreman Smith and General Foreman Fry, argues that"Smith.ordered the Utilities employees from such Bell contract work andassigned them to another job."However, for the reasons expressed above, includingin particular the absence' of proof that Smith had authority to assign the menworking under his supervision to any other job, I find that the General Counseldid not prove that it was Smith acting as the agent of Local 5 who was responsiblefor the fact that his crew did not continue working for their employer on the Bellcontract.Accordingly, I further find that the General Counsel has failed toestablish by the necessary preponderance of evidence that a violation of Section 8(b) (4) (A) of the Act occurred on or after June 26, 1957, by reason of thetransfer of the Utilities' crew supervised by Donald V. Smith from McKeesportto Wilkinsburg.2.As to the responsibility of the InternationalIt is the General Counsel's position that the International adopted and ratifiedthe actions of its affiliate, Local 5, and thereby became responsible for the Local'sunfair labor practices.His argument is that the constitution of the Internationalempowered Johnson to intercede in the controversy between Local 5 and Bell andto dictate to the Local what its further conduct in the matter should be, and thatJohnson did intervene in the dispute, but instead of directing the Local to permitFranklin's employees to resume work on the Bell headquarters building, at themeetingon July 3, 1957, with Wachob and Peters, he indicated his approval ofthe work stoppage and thereby adopted and ratified Local 5's actions on behalfof his principal, the International.The provision of the constitution upon which the General Counsel relies is foundin article XVII, section 13, which, in pertinent part, reads as follows:The I. P. [International President], or his representative, has the power atany time to enter any situation or controversy involving a L. U. [Local Union]or any of its members, and the decision of the I. P., direct or through hisrepresentative, shall be accepted by the L. U. and its officers, subject to appealto the I. E. C. and I. C.15There is no contention that the International was under a duty to end the workstoppage so that responsibility may be assessedagainst itbecause of a mere failureto act.Rather, the General Counsel's reasoning appears to be that the Internationalthrough Representative Johnson exercised the power to make a decision in thecontroversy between Local 5 and Bell, which under the constitution the Local wasrequired to accept, that the decision was to approve the conduct in which the Localwas engaging and that by taking such affirmative action the International adoptedIsThe section also provides that "No L. U. shall cause or allow a stoppage of work inany controversy of a general nature before obtaining the consent of the I. P."Thisclause is not applicable here because there is no contention that the incidents affectingFranklin's and Utilities' employees involved "a stoppage of work in any controversy ofa general nature" requiring the consent of the International president or that the priorapproval of the International president had been obtained before Local 5 entered uponthe complained-of course of conduct. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDand ratified the Local's unfair labor practices.However, the record does notsupport this position.At the request of Peters, and not because of any appeal from Local 5, the Inter-national president directed Johnson to make an investigation.He did nothing more.Thus, although the investigation may have been a step taken by the Internationalpresident preliminary to deciding whether or not to intercede in the matter, hedid not thereby assert his power to make a decision which would bind the Local.lsHis mere failure to proceed any further is not tantamount to adopting, ratifyingor giving support to the Local's conduct because he was under no obligation to act.The next question is whether Johnson was authorized to act for the Internationaland, if he was, did he on behalf of his principal ratify Local S's conduct.As tothis, I find, first, contrary to the General Counsel's assertion, that at the July 3meeting Johnson did not purport to assume responsibility on behalf of the Inter-national for the Local's activities.The meeting was held in order to assist Johnsonwith the investigation which was requested by Peters.17 In this regard, Wachobtestified, "I agreed to meet with Mr. Johnson on the basis that he was making thisinvestigation and that I would merely give him the facts from our side." Similarly,Johnson testified that his only function was to make an investigation.The objectof the meeting, therefore, was neither to negotiate a settlement of the dispute norto obtain from the International its position in the matter.Consequently, Johnson'sexpressions of agreement with the work stoppage called by Local 5 were gratuitous-not being within the purposes of the meeting and having been elicited from himby Wachob's insistent questioning-and cannot fairly be interpreted as an endorse-ment of the Local's conduct by the International. Secondly, Johnson had no poweror authority to commit the International. Johnson testified that his assignmentfrom the International President with respect to the dispute was limited to makingan investigation and submitting a report of his findings.At the opening of theJuly 3 meeting he advised Wachob and Peters of the restrictions upon his authority.This is confirmed by Wachob's testimony.Nevertheless, theGeneral Counselasserts that "under the International Constitution Johnson clearly had the expressauthority to resolve the dispute and end the work stoppage."He assumes by thisargument that the constitutional provision, quoted above, confers such authoritydirectly upon Johnson as an international representative. I do not agree.Theconstitutional provision referred to makes the "decision of the I. P., direct or throughhis representative," binding upon a local union.This, however, is not a grant ofcoordinate authority to both the International President and to the InternationalRepresentatives, but rather the vesting of power in the International President alone,which in his discretion he is permitted to delegate to his representative.Suchconstruction of the clause in question is supported by the fact that elsewhere in theConstitution it is provided that "All [international] representatives and assistantsshallwork under the direction of the [International President] and he has powerto discharge them,18 which indicates that International Representatives are intendedto function as subordinates of the International President and are not intended tohave any independent authority.Consequently, before an International Represent-ative obtains authority "to enter any situation or controversy involving a L. U."and make a decision therein, it must be specifically delegated to him by the Inter-national President.19Johnson was not given such authority with respect to thecontroversy herein and, therefore, it was not within his power to take any actionon behalf of the International which would fix responsibility upon that organizationfor the conduct of Local 5 complained of in this proceeding.There is still another and more fundamental defect in the General Counsel'sargument that the International ratified Local S's unlawful activities.As definedin the American Law Institute's Restatement of the Law of Agency, Section 82,"ratification is the affirmance by a person of a prior act which did not bind himbut which was done or professedly done on his account, whereby the Act, as tosome or all persons, is given effect as if originally authorized by him."No evidence19Had the International president made a decision which under the constitutionLocal 5 would havebeencompelled to accept, of necessity, it would have beencommuni-cated to the Local.There is no evidence that the International president, or anyoneacting forhim includingJohnson, had indicated to the Local either approval or disap-proval of its conduct.11 Contrary to theGeneral Counsel's contention,there is no evidence that at theJuly 3 conference Johnson was "attemptingto adjust and settle"the dispute betweenLocal 5 and Bell.18Article IV, section 3 (4).19 Johnson's testimony to thiseffect is not contradicted. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 169was adduced in this case that Local 5 acted or purported to act on behalf of theInternational.Consequently, an expression of approval by the International of thecomplained of conduct on the part of Local 5 would not constitute ratificationthereof.20The complaint herein alleges that the International is equally responsible withLocal 5 for the infractions of Section 8 (b) (4) (A) of the Act found, not becauseof their co-participation in the prohibited activities, but upon the theory that asprincipal the International was responsible for the conduct of its agent, Local 5.Arelationship of principal and agent between the International and Local 5, underwell established principles, was not created by the affiliation of one with the other 21and did not arise here from any prior authorization given Local 5 by the Interna-tional toact in itsbehalf.The latter had no quarrel with Bell and so far as theevidence discloses had no knowledge of the unlawful work stoppage instigated byLocal 5 until Peters asked the International president to conduct an investigation.The issue, as regards the International, then is whether thereafter it ratified theLocal's conduct and made the Local its agent.As requested, the Internationalpresident directed an investigation to be made by his representative, Johnson.Presumably Johnson's subsequent report was adequate to apprise him of theunlawful conduct in which Local 5 was engaging.However, the president tookno action.Although he had the power to intervene in the situation and order theLocal to end the unlawful work stoppage he had no duty to do so and his failureto act in the matter did not constitute an adoption or ratification of the Local'sproscribed activities.The General Counsel makes no contention to the contrary.Instead, he argues that the International's involvement in the matter was not con-fined to the investigation made by Johnson but that the International throughRepresentative Johnson intervened in the controversy between Local 5 and Bell,assumed the power to dictate to the Local what its future course of action in thematter should be, and then specifically endorsed the Local's conduct. If this hadoccurred the International would share responsibility with the Local for thecontinuation of the unfair labor practices committed by the latter in the further-ance of its dispute with Bell, but such liability would arise from the International'scosponsorship of the Local's unlawful activities and not from the ratificationthereof.However, for reasons set forth above, I find that Johnson did not purportto adopt or ratify on behalf of the International the work stoppage by Franklin'semployees and furthermore had no authority to do so.Accordingly, I further findthat the International was not responsible for the violations of Section 8 (b) (4)(A) of the Act which were committed by Local 5 and I shall recommend that thecomplaint against the International be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Local 5, set forth in section III, above, occurringin connectionwith the operations of Bell Telephone Company of Pennsylvania,describedin sectionI,above, have a close, intimate, and substantial relation to90 86Corpus Juri8 Recundum948; Cooley,Law of Torts,section 76;Restatement ofthe Law of Agency, sections 85 and 87.Had the International president, either directly or through his representative, inter-vened in the controversy between Local 5 and Bell and endorsed the work stoppage, Itthen would have become responsible for the continuation of the unfair labor practicesinitiatedby the Local.The International's liability in such case would stem not fromany ratification by it of the Local's conduct but from its direct participation therein.The reason for such result would be that the International president would then haveassumed control of the situation by exercising his constitutional power to direct theLocal's acceptance of his decisions in the matter.Local 1016,etc. (Boo her Lumber Co.,Inc.),117 NLRB 1739, 1748-1749, is not to the contrary. In that case, unlike the situ-ation here, the local union asked the parent body for assistance and under the consti-tution of that organization the parent body "acquired 'final authority to handle thedispute."In the circumstances the Board found that the parent body was responsiblefor the continuation of the local's unlawful conduct.Although the Board uses the term,"this ratification," as a capsulated phrase to refer to the situation in its entirety it isclear fromthe Board's decision that it did not base its decision on a technical theory ofratification.m United Mine Workers of America et at. v. Coronado Coal Company et al.,259, U. S.344, 395;Coronado Coal Company et al. v. United Mine Workers of America et al.,268 Ti. S. 295, 305.See also :United Construction Workers et al. v. Haislip BakingCompany,223 F. 2d 872(C. A. 4), cert.denied,36 LRRM 2717. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. TIIE REMEDYHaving found that Local 5 has engaged in activities which violate Section 8 (b)(4) (A) of the Act, it will be recommended that Local 5 cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.The General Counsel requests that a cease and desist order be issued broader thanis customary in cases of this nature.He advances two arguments in support of thisrequest.Relying upon statements made by International Representative Johnsonto Peters and Wachob at their July 3, 1957, conference, the General Counselasserts there exists a "planned program" on the part of the Respondents "to applythe same technique to all non-IBEW employers within its territorial organizing juris-diction."However, as there is no evidence that Johnson was an agent of Local 5his statements did not bind that organization and thus there is no competent evidenceof the alleged "planned program."The General Counsel's second argument isthat "Respondent Local 5 has in the recent past been subject to the filing of numerousunfair labor practice charges involving alleged violations of 8 (b) (4)." In hisbrief to the Trial Examiner the General Counsel lists 7 charges of alleged violations ofSection 8 (b) (4) (A) of the Act filed against Local 5 since August 9, 1949, and 2charges of allegedr violations of Section 8 (b) (4) (D).However, he does notstate that any of the charges resulted in a hearing wherein Local 5 was found tohave violated these sections of the Act., Contrary to the contention of the GeneralCounsel, I find these circumstances do not establish "a disposition on the part ofRespondent Local 5 to violate the Act." 22Accordingly, I shall recommend thetype of order customarily used to remedy violations of Section 8 (b) (4) (A) of theACt.23Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By engaging in, and inducing or encouraging the employees of FranklinElectric Construction Company to engage in, a strike and a concerted refusal inthe course of their employment to perform services with the object of forcing orrequiring Franklin Electric Construction Company to cease doing business withMellon-Stuart Company and Bell Telephone Company of Pennsylvania, and Bellto cease doing business with David B. Adams, d/b/a Line Construction Company,Charles D. McDonald, Inc., Moon Construction Company, and othernonunioncontractors, theRespondent, International Brotherhood of ElectricalWorkers,Local 5, AFL-CIO,has engaged in unfair labor practices within the meaning ofSection 8(b) (4) (A) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.3. International Brotherhood of Electrical Workers, AFL-CIO, has not engagedin any unfair, labor practices within themeaningof the Act.,[Recommendations omitted from publication.]22The fact that several of the cases initiated by the charges, cited by the GeneralCounsel, resulted in settlement agreements under which the Local was required to postnotices do not amount to confessions of guilt on the part of the UnionRespondentsfrequently settle cases wherein they refuse to admit guilt merely to avoid theexpenseof litigation.23 SeeLocal No.980 etal. (The Kroger Company),119 NLRB 469.Local 173,InternationalMolders and Foundry Workers Unionof North America, AFL-CIO [HubleyManufacturing Com-pany],and -Gene Evans.,Case No. 4-CB-399. July 24, 1958DECISION AND ORDER'On February 7, 1958, Trial Examiner Herbert Silberman issuedhis Intermediate Report in the above' entitled proceeding finding121 NLRB No. 34.